[Cite as State v. Crockett, 2015-Ohio-300.]


                 Court of Appeals of Ohio
                                    EIGHTH APPELLATE DISTRICT
                                       COUNTY OF CUYAHOGA


                                   JOURNAL ENTRY AND OPINION
                                           No. 100923



                                              STATE OF OHIO

                                                  PLAINTIFF-APPELLEE

                                                   vs.

                                        TAI-RON R. CROCKETT

                                                  DEFENDANT-APPELLANT




                                             JUDGMENT:
                                         APPLICATION DENIED



                               Cuyahoga County Court of Common Pleas
                                      Case No. CR-13-574520
                                     Application for Reopening
                                         Motion No. 480960

        BEFORE: Kilbane, J., S. Gallagher, P.J., and Rocco, J.

        RELEASED AND JOURNALIZED:                   January 28, 2015
APPELLANT

Tai-Ron R. Crockett, pro se
Inmate No. 644-703
501 Thompson Road
P.O. Box 8000
Conneaut, Ohio 44030

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
Eric L. Foster
Andrew J. Santoli
Assistant County Prosecutors
The Justice Center - 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
MARY EILEEN KILBANE, J.:

       {¶1}    In State v. Crockett, Cuyahoga C.P. No. CR-13-574520, the applicant, Tai-Ron

Crockett, pled guilty to murder with a three-year firearm specification and felonious assault, and

he was sentenced on those counts. This court affirmed that judgment in State v. Crockett, 8th

Dist. Cuyahoga No. 100923, 2014-Ohio-4576.

       {¶2}    Crockett has filed a timely application for reopening. Appellant argues that his

appellate counsel was allegedly ineffective for not asserting that the trial court failed to advise

him of his constitutional right to confront his accusers prior to accepting his guilty pleas. The

state has opposed the application to reopen.

       {¶3}    In State v. Spivey, 84 Ohio St.3d 24, 1998-Ohio-704, 701 N.E.2d 696, the

Supreme Court specified the proof required of an applicant as follows:

       [T]he two-prong analysis found in Strickland v. Washington (1984), 466 U.S. 668,

       104 S.Ct. 2052, 80 L.Ed.2d 674, is the appropriate standard to assess a defense

       request for reopening under App.R. 26(B)(5). [Applicant] must prove that his

       counsel were deficient for failing to raise the issues he now presents, as well as

       showing that had he presented those claims on appeal, there was a “reasonable

       probability” that he would have been successful. Thus [applicant] bears the

       burden of establishing that there was a “genuine issue” as to whether he has a

       “colorable claim” of ineffective assistance of counsel on appeal.

Id. at 25. The applicant must demonstrate that counsel’s performance was deficient and that the

deficient performance prejudiced the defense. Strickland.
       {¶4}    The transcript that Crockett has attached to his application demonstrates that the

trial court did advise him of his right to confront witnesses, which is set forth in the following

excerpt:

       THE COURT: Now, at the time of the trial, the State of Ohio has the burden of
       proving your guilty by evidence beyond a reasonable doubt. The way they would
       do that, they would call witnesses to the stand here. When they did that, your
       attorneys would have the opportunity to question or cross-examine those
       witnesses.

       Do you understand that?

       THE DEFENDANT: Yes, Your Honor.

       THE COURT: You also have the right to call witnesses to testify in your behalf.
       And if those folks didn’t want to come to court, [defense counsel] could ask me to
       go send the sheriffs out to grab those folks and bring them here and make them
       testify for you.

       Do you understand that?

       THE DEFENDANT: Yes, Your Honor.

       {¶5} This court has previously held that “[b]y advising [a defendant] that his attorneys

could cross-examine each one of the state’s witnesses, the trial court properly conveyed [the right

to confront ones accusers] to [the defendant].” State v. Hanson, 8th Dist. Cuyahoga No. 99362,

2013-Ohio-3916, ¶ 20, citing State v. Johnson, 8th Dist. Cuyahoga No. 88464, 2008-Ohio-446;

see also State v. Millhouse, Jr., 8th Dist. Cuyahoga No. 79910, 2002-Ohio-2255, ¶ 47 (“the right

to confront witnesses against a defendant is done by the process of cross-examination of

witnesses called by the state to testify against the accused,” and therefore, a record that reflects

the trial court informed the defendant that he had the right to cross-examine witnesses prior to

accepting a guilty plea “supports the conclusion that the court explained and [the defendant]

knew he would waive the right to confront witnesses against him by entering his guilty plea.”)
       {¶6}    Applicant’s sole proposed assignment of error is contradicted by the record and

does not establish a colorable claim of ineffective assistance of appellate counsel.

       {¶7}    Crockett has not met the standard for reopening. Accordingly, the application for

reopening is denied.




MARY EILEEN KILBANE, JUDGE

SEAN C. GALLAGHER, P.J., and
KENNETH A. ROCCO, J., CONCUR